DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the apparatus described in claims 5 and 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. While the instant specification describes and enables the process as recited in claims 1-4, claim 5 and 6 detail structure of a device for which there is/are no figure(s).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the formation of the steam in step (a). Step (b) refers to steam formed in step (a) but step (a) does not recite the formation of steam. Appropriate correction is required. Claims 2-6 depend on claim 1.
Claim 3 recites the limitation "a refractory oxide material" in line 3. Claim 1, however, recites that the catalytically active material is supported on a refractory oxide material. It is unclear whether "a refractory oxide material" of claim 3 is the same material as the “refractory oxide support material” of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Licht (US 2005/0102901 A1).
Regarding claims 1 and 2, Licht discloses a process comprising: non-catalytically reacting methane with oxygen in a first reactor to produce syngas and soot (step (i) of claim 1), the reactor operating at 2100 to 2800 °F or 1150 to 1500 °C (claim 8); and passing the syngas through refractory catalyst (non-carbonaceous material) to convert the methane with steam and the soot into further syngas (steps (ii) and (iii) of claim 1). The steady-state process of Licht achieves thermodynamic equilibrium by definition.
Regarding claims 3 and 4, Licht discloses that the non-carbonaceous material is catalyst (paragraph 11) supported on refractory material (paragraph 12).

Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eilers (US 2009/0224209 A1).
Eilers discloses a process comprising: partially oxidizing methane with air in a vertically elongated reactor vessel having a burner positioned at the top of the vessel to produce syngas and steam (paragraph 25) in the absence of a catalyst (paragraph 26) at temperatures between 1100 and 1350 °C (paragraph 29); catalytically reforming the syngas with steam to produce further syngas (paragraph 36) and converting the generated soot to further syngas (paragraph 37), wherein all processes occur in a single reactor as claimed (see Figure 1 of Eilers, note objection to the drawings above). The steady-state process of Eilers achieves thermodynamic equilibrium by definition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/IMRAN AKRAM/Primary Examiner, Art Unit 1725